Citation Nr: 1309608	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-06 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his step-daughter

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD and tinnitus and assigned the same initial 30 percent and 10 percent disability ratings, respectively; and denied service connection for bilateral hearing loss.  

In November 2011, the Veteran and his step-daughter testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C.  The VLJ, with the Veteran's representative, specifically elicited testimony from the Veteran and his step-daughter as to the symptoms of his PTSD warranting a higher disability rating, as well as testimony as to his employment history.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims decided herein.  Specifically, the VLJ elicited testimony from the Veteran as to his psychiatric treatment history and sources of records.  The Board notes further, that effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the AOJ do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).

In February 2012, the Board dismissed the Veteran's withdrawn claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus, denied the claim of entitlement to an initial disability rating in excess of 30 percent for PTSD, and remanded the claim of entitlement to service connection for bilateral hearing loss.  As to the remanded claim of entitlement to service connection for bilateral hearing loss, the file has now been returned to the Board for further consideration.  As to the denied claim of entitlement to an initial disability rating in excess of 30 percent for PTSD, the Veteran appealed the Board's February 2012 decision to the Court.  In a September 2012 Order, the Court granted a Joint Motion for Remand (JMR) of the claim, and vacated the Board's decision.  This matter was remanded to the Board for readjudication in accordance with the JMR.

The Board observes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The record reflects that at the time of the Veteran's February 2009 VA examination, conducted to adjudicate his claim of entitlement to service connection for PTSD, he reported that he was unemployed and was fired for disruptive behavior.  The examiner noted that the Veteran had a history of some job instability in the past which relates in large part to his anger problems.  As such, the question of TDIU is raised by the record and the Board has captioned the issues on the title page herein to reflect such. 

At the time of the Board's February 2012 remand, and the subsequent April 2012 Supplemental Statement of the Case (SSOC) issued by the Appeals Management Center (AMC), the Veteran was represented by the Disabled American Veterans.  However, an October 2012 VA Form 21-22a, Appointment of Individual as Claimant's Representative, is of record, in favor of the private attorney named on the title page herein.  

The issue of entitlement to service connection for bilateral hearing loss, addressed in the REMAND portion of the decision below, is REMANDED to the RO in Washington, DC.





FINDINGS OF FACT

1.  During the appellate period, the Veteran's PTSD was manifested by deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.

2.  Resolving all doubt in favor of the Veteran, his service-connected disabilities, to specifically include PTSD, have rendered him unable to obtain or retain employment since he was fired from his last job in June 2008.  Prior to that he was gainfully employed. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, and no more, for PTSD are met during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2012). 

2.  The criteria for the assignment of a TDIU are met as of July 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R.          §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.25 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for PTSD, as well as the raised claim of entitlement to a TDIU, arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Veteran was afforded a VA examination in February 2009.  The Veteran has not indicated that he was seen regarding his PTSD by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, the Veteran's service treatment records and all identified and authorized post-service treatment records available and relevant to the issues on appeal have been requested or obtained.  In this regard, the Board notes that the Veteran's VA treatment records from the Dallas, Texas, VA Medical Center (VAMC), dated from October 8, 1970, to December 3, 2006, are not available.  The RO issued a Formal Finding on the Unavailability of VA Medical Records, and the Veteran was notified of the same, in December 2008.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that while the Veteran identified such records as relevant in the current appeal, he has also reported that he did not start VA psychiatric treatment until December 2006, and records reflecting initial treatment on December 4, 2006, are indeed associated with the claims file.  In any event, the Board's analysis of this Veteran's claim has been undertaken with this heightened duty in mind.  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant).

Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Disability Rating and TDIU

I.  Pertinent Laws and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

By the February 2009 rating decision on appeal, the Veteran's PTSD was initially rated as 30 percent disabling under DC 9411, effective February 21, 2008.  Under DC 9411, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent disability rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  The psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Under DSM-IV, a GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  A GAF score 51-60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A score of 61-70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Service connection is in effect for PTSD, rated herein during the appellate period as 70 percent disabling, and tinnitus, rated as 10 percent disabling.  The Veteran's current combined disability rating is 70 percent.  38 C.F.R. § 4.25.  As the Veteran has two or more service-connected disabilities, and one of them is rated as 40 percent disabling or higher and his combined rating is 70 percent or higher, he meets the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  The question that remains, however, is whether his service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

II.  Medical and Lay Evidence

The Board notes here that during the entire appellate period, mental status examination revealed that the Veteran was alert and oriented, pleasant, adequately groomed, and cooperative; with normal speech, motor activity, and thought patterns, and good, intact, or fair insight and judgment; and denied suicidal or homicidal ideation or hallucinations, except where noted.  

In December 2006, the Veteran presented for VA treatment and complained of depression and mood swings.  He reported that he had suicidal and homicidal thoughts, but not lately.  Additional VA treatment records dated in December 2006 reveal that the Veteran reported depression and anger, with anxiety attacks and episodes of hyperventilating.  He complained of labile sleep patterns, and reported dreaming and fighting in his sleep.  He reported that he "blew up at work" and reported that he has had six jobs in the past ten years.  He complained of unrealistic guilt, impaired concentration, and suicidal thoughts; as well as hyperarousal, hypervigilance, and isolation.  His wife reported that he was withdrawing and more isolative than ever.  Mental status examination revealed that he was tearful, and that he demonstrated a depressed mood, with an anxious and sad affect.  He was assigned a GAF score of 45.

VA treatment records dated in January 2007 indicate that the Veteran complained that he was depressed and anxious, and had liable patterns of sleep, with nightmares.  He had a worried mood and euthymic affect.  In April 2007, during VA treatment, the Veteran reported that he felt fairly stable with a new prescription medication regimen, but reported that he remained a little "touchy."  He complained that he over-acted verbally, not physically, and his energy level was low.  He had a fairly stable mood and broad affect, with tearfulness.  VA treatment records dated in June 2007 indicate that the Veteran was very anxious and reported that while on the job site, a bottle blew up, leaving him so shaken that his boss had him sit in the car for a half-hour until he felt that he could return to work.  He reported that he liked his job and that he had been there for two years, making such the longest job he had ever had.  He presented with abnormal motor activity in that his hands were shaking throughout the session.  He had tremulous speech, an anxious mood, and a congruent affect.  In July 2007, during VA treatment, the Veteran reported that he was getting outside with his family and that such was interesting.  He reported that his relationship with his wife was getting better.  He reported that he felt better.  He again presented with abnormal motor activity in that his hands were shaking throughout the session.  He had tremulous speech, an anxious mood, and a congruent affect.  VA treatment records dated in September 2007 indicate that the Veteran was feeling anxious, and was worried about his job.  He complained of increased nightmares and reported that he thought his prescription medication was not working as well as it used to.  He presented with an anxious mood and a slightly blunted affect.  In October 2007, during VA treatment, the Veteran reported that he was not as tense, and that he didn't remember as many nightmares.  He demonstrated a "pretty good" mood and a slightly blunted affect.  

Vet Center records dated from July 2007 to November 2007 indicate that the Veteran reported that he had previously been married for seven years.  He complained of panic attacks, flashbacks, nightmares, guilt, and withdrawal.  He reported that he had trouble being in crowds and that his employer did not want to listen to the workers.  He reported that he tried to speak to his employer about the need for new equipment, and that he was frustrated.  He complained that if his supervisor was not able to run the company, the Veteran himself should be doing it.  He reported that he had been isolating himself more frequently, and that he left a party recently because he felt overwhelmed.  

During VA treatment in February 2008, the Veteran complained of increased nightmares, recurrent intrusive recollections, crying spells, and feeling guilty.  He reported that his wife told him that he talks and fights in his sleep.  He reported t hat he had one episode of sleep-walking in the fields, and reported that his wife took away his car keys and monitored him at night.  Mental status examination revealed that the Veteran presented with a "pretty good" mood, less depressed and anxious, and a slightly blunted affect.  VA treatment records dated in September 2008 indicate that the Veteran complained of stress, anxiety attacks, and suicidal tendencies.  In November 2008, a VA physician submitted a summary of the Veteran's treatment dated from August 2008 to November 2008, and reported that the Veteran continued to experience hypervigilance, mood swings, sleep disturbances, recurrent memories, intrusive thoughts, episodes of sadness, guilt, and anxiety.  VA treatment records dated in January 2009 indicate that the Veteran complained of continued problems with sleep and nightmares.  He reported that the holidays brought on stress, and that he was not working.  He endorsed a feeling of increasing dread, and complained of increased "jumpiness".  He presented with an "OK" mood.  

On VA examination in February 2009, the Veteran reported that he was depressed, and felt sad and suicidal at times, rejected, and left out.  He complained of a decline in concentration and short-term memory.  He reported thoughts of suicide and homicide, without intent.  He complained of depression, crying spells, anhedonia, lack of appetite, guilt, worthlessness, and fatigue.  He complained of anxiety about making decisions and worried that someone would be harmed by them.  He reported that while he avoids conflict, he has a lot of anger inside and has blow-ups, rarely.  He complained that sometimes, while stifling his anger, he has stomach symptoms.  He complained of nightmares.  He reported that his one good friend died a couple of years prior, and that he had no real friends.  He reported that he and his wife got along well, but that he was very passive in the relationship and tried to avoid conflict, while he sometimes harbored unexpressed anger.  He reported that when he was working, he would often get off task and could not concentrate, but that his main problem was getting along with people.  He reported that he did not like being told what to do and was fired because of his "disruptive behavior."  He reported that he was able to complete the normal activities of daily living without significant impairment, and was fully independent.  He reported that he spent time looking for work, but felt that no one would hire someone his age.  He reported that he enjoyed spending time with his grandchildren, and that he spent time making wooden items that he sold through a friend's website.  Mental status examination revealed that the Veteran was alert and oriented in all spheres, casually dressed, well-groomed, articulate, verbal, and generally cooperative.  His social skills were good and his intelligence was average.  His thought processes were logical, coherent, and relevant, and his affect was anxious and restless.  His reasoning and judgment were fair.  The examiner noted that the Veteran is fairly socially isolated, and had a history of some job instability in the past which relates in large part to his anger problems.  He was assigned a GAF score of 50-55.  

During VA treatment in February 2009, the Veteran complained that "things had been rough."  He reported financial stress and some anxiety upon waking.  He complained of depression and anxiety.  He presented with a depressed mood and slow speech.  VA treatment records dated in April 2009 indicate that the Veteran noted improved energy and more motivation since starting thyroid replacement therapy.  He reported that he was sleeping better.  He endorsed difficulty remembering to take his medications, about once per week, and noted increased irritability when he missed medication doses.  He had a "better" mood.  VA treatment records dated in June 2009 indicate that the Veteran reported withdrawal, panic attacks, paranoia, flashbacks, and recurrent depression.  He complained of increased stress and anxiety symptoms, with more paranoia and irritability.  He presented with an "OK" mood.  In August 2009, during VA treatment, the Veteran reported increased memories of Vietnam, without increased anxiety and irritability.  He demonstrated a good mood.  VA treatment records dated in November 2009 indicate that the Veteran expressed that he was sorry his PTSD support group was ending.  He reported improved anxiety and decreased nightmares.  He reported that he was working with his wife's former husband, installing appliances.  He had a good mood.  

VA treatment records dated on two occasions in May 2010 indicate that the Veteran reported that he had been uncomfortable.  He complained of decreased mood and increased irritability.  He had difficulty controlling his anger and was short and mean with family members.  He presented with an anxious mood.  During VA treatment in September 2010, the Veteran reported a stable mood and anxiety, and complained of sleepwalking.  Mental status examination revealed a good mood.  In November 2010, during VA treatment, the Veteran reported that his wife's conflict with his step-daughter caused them to have to move.  He complained of a low mood and irritability, with sleep disturbances and nightmares.  He reported that he had been more isolative and withdrawn.  He demonstrated a depressed mood.  VA treatment records dated in December 2010 indicate that the Veteran reported that he was sleeping well, even though his wife reported that he made a lot of noises.  He reported decreased irritability, subsequent to a 12-week therapy program.  He complained of low energy.  He had a euthymic mood.  

In February 2011, during VA treatment, the Veteran reported that he had a rough time recently, moving around.  He reported tranquility in his new living situation, and fairly good communication ith his wife.  He complained that he wakes two or three times each night, and that his wife reported that he was "snappy."  During VA treatment, in April 2011, the Veteran reported improvement in his symptoms with a change in prescription medication.  He presented with a good mood.  VA treatment records dated in July 2011 indicate that the Veteran was stable since his last visit, with some increased anxiety due to fireworks over the holiday weekend.  He reported that he was exercising daily, and had an improved mood and sleep.  He demonstrated a good mood.  VA treatment records dated in October 2011 indicate that the Veteran complained of poor sleep with current irritability, hypervigilance, and concerns for his safety.  He reported increased nightmares.  He had an irritable mood and affect.  

During his November 2011 Board hearing, the Veteran reported that he last had steady employment three years prior.  He reported that his most recent job ended because of anger issues with his supervisor and that he had left five jobs in the last ten years due to the same issues.  He complained that he felt paranoid and confused and pushed around by people.  He reported that his prescription medication had recently been increased.  He noted that he slept six hours each night, but that he got up two or three times each night to check the locks.  He complained of continuous nightmares.  He reported that he does not go outside of the house; except that he will go to a grocery store with a family member, late at night to avoid crowds.  He reported that if there are too many people there, he has to go sit in the car and wait for the family member to finish.  He complained of monthly, more or less, panic attacks, and described a scenario in which he was given tickets to a sporting event and gave them away because he knew that he could not go.  He reported that he does not leave the house on the Fourth of July, and avoids Easter because it reminds him of an in-service stressor.  The Veteran reported that he lives with his step-daughter, and her family, as well as his wife.  The Veteran described a typical day to include watching television, playing card games, doing some yard work, and playing with the children in the house.  The Veteran's step-daughter reported that there was a neighborhood disturbance and the police were called, and the Veteran had a panic attack and began crying.  She reported that the Veteran used to go to restaurants with her, but that for the most part, they eat at home.  She reported that if they must attend a family event, such as Thanksgiving, they usually eat and leave, because of the crowds.  

VA treatment records dated in January 2012 indicate that the Veteran complained of stress living at his step-daughter's home.  He reported fair sleep, improved since his last visit, with less paranoia and hypervigilance.  He reported that he felt that his mood and irritability have been stable despite significant stress.  He had an "OK" mood.  VA treatment records dated in April 2012 indicate that the Veteran endorsed improvement in his stress levels after moving from his step-daughter's home.  He reported that he was using distraction to cope with change, and that he was looking forward to spending time with other family members.  He presented with an "OK" mood.  In July 2012, during VA treatment, the Veteran reported that things were calm at home.  He complained of boredom and irritability, and denied depressive and anxiety symptoms.  He demonstrated an "OK" mood and a restricted affect.  VA treatment records dated in October 2012 indicate that the Veteran complained of increased nightmares and decreased sleep.  He reported that his stress level had increased, as a change in family dynamics was impending with the birth of another grandchild.  He reported that his activity level, including his woodworking, had declined.  He demonstrated an "OK" mood and restricted affect.  

In December 2012, a private clinician submitted a consultation report.  She reported that she reviewed the entire claims file and conducted telephone interviews with the Veteran and his wife.  She reported that the Veteran lived with his wife of 23 years, and that both parties reported that they had a good relationship, although the Veteran's symptoms are a factor.  She noted that the Veteran had little contact with others outside of his immediate family.  She reported that the Veteran, over the years, worked a variety of jobs, including driving a truck; and that he had held over 25 jobs and that he was fired or quit each one.  She reported that the Veteran quit his job as a truck driver after the attacks of September 11th, due to an exacerbation of his PTSD symptoms.  She noted that he was fired from his job in 2008 due to disruptive behavior, which the Veteran describes as getting into verbal arguments with his supervisor two or three times each week.  She reported that since that time, the Veteran has continued to look for work, but has not been engaged in substantially gainful employment.  She noted that the Veteran began treatment at VA in 2006, at the insistence of his wife.  She provided a brief recitation of the Veteran's VA treatment history, and noted that despite such, the Veteran has continued to experience significant debilitating symptoms.  She opined that while the record documents some waxing and waning of some symptoms, his overall clinical picture has worsened since 2006.  Specifically, she cited the Veteran's persistent sleep disturbances, with chronic and intractable nightmares, and symptoms that result in considerable restriction of activities.  

The private clinician reported that when confronted with a trigger, the Veteran experiences, fear, panic, increased heart rate, and a strong desire to run.  She reported that being in crowds, such as during shopping, can be such a trigger, and the Veteran often retreats to his car.  She reported that the Veteran avoids activities that trigger his symptoms, and avoids movies, particularly military movies.  She noted that the Veteran described himself as "shutdown from others" and reported that he does not relate well to others and is solitary.  She reported that the Veteran is essentially staying in his home to avoid triggers and exacerbations of his symptoms, and has a sense of foreshortened future.  She noted that he is startled by his grandchildren sneaking up on him and when his cell phone vibrates in his pocket.  She reported that the Veteran is always looking for somebody in stores, and is on constant alert.  She reported that the Veteran has a depressed mood, anhedonia, poor concentration, and a euthymic mood at times.  She noted that his social withdrawal is consistently reported.  She opined that his depressive symptoms can be characterized as treatment-resistant.  She noted that the Veteran's intermittent use of marijuana, and reported that he has been abstinent from alcohol for 20 years, without any periods of relapse.  

The private clinician also reported that the Veteran is severely restricted in his social and occupational activities in an effort to diminish the impact of his symptoms.  She reported that such causes him to be unable to establish and maintain effective work relationships and experience impairment in adapting to stressful situations.  She reported that the Veteran is unable to drive and has difficulty going out of his home, and that his wife described him as not trusting anyone but close family and reported that he is fearful when she leaves the home.  She noted that the Veteran's social interaction is restricted to immediate family, and mostly in his home, with little activity outside of the house.  She disagreed with the GAF score rendered at the time of the VA examination in February 2009.  She estimated that his GAF score at that time was 40-45, without significant improvement since.  She submitted that a possible reason for such was that at the time of the VA examination, the Veteran had been unemployed for only three months.  She noted that a GAF score of 50 indicates some conflict with peers and coworkers, whereas a GAF score of 40 indicates being unable to keep a job.  She asserted that some reasons for GAF score discrepancies were reliability and validity in testing and clinical vignettes.  She reported that since 2009, the Veteran has had a clear and consistent pattern of unemployment, despite continued treatment for his PTSD, and depression, and efforts to find work.  She concluded, based on the forgoing, that the Veteran's PTSD warrants a 70 percent disability rating, as he had continuous impairment in work, family relations, judgment, and mood due to his symptoms, and is unable to function independently outside of the home, unable to adapt to stressful circumstances, unable to establish new relationships outside of his immediate family.  She also concluded, based on the forgoing, that the Veteran's service-connected disabilities have rendered him unemployable, as he was fired from his last job in 2008 for disruptive behavior, an aspect of his PTSD, and that he is unable to maintain substantially gainful employment.  She noted that selling handmade wood items form his workshop is not evidence of employability, as such is a protected environment.  

While the issue of entitlement to a TDIU was raised by Rice, as noted above, the Veteran, in December 2012, filed a formal claim for such.  He reported that he last worked in June 2008, and asserted that he is unable to work due to his PTSD and tinnitus.  He reported that when he is stressed, he is easily frustrated and such leads to anger, which is difficult to control.  He also reported that he does not hear everything being said, and that his medication makes him extremely sleepy.

III.  Analysis

As discussed above, a 70 percent rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411. 

After considering all the evidence of record, specifically, the testimony of the Veteran and his wife during the Board hearing and the December 2012 report of the private clinician, the Board finds that the overall disability picture for the Veteran's PTSD most closely approximates a 70 percent disability rating during the appellate period.  His symptoms include: continuous depressed mood; crying spells; sleep disturbances including intractable and chronic nightmares; decreased interest and withdrawal in social activities; difficulty concentrating; sadness; panic attacks; and irritability.  The Veteran has reported suicidal thoughts and demonstrated occasional speech and motor abnormalities.  He has continuous depression and panic that affects his ability to function, as evidenced by the December 2012 private clinician's assessment indicating that the Veteran essentially stays in his home to avoid triggering his PTSD symptoms and that he only trusts his immediate family and is fearful when his wife leaves the home.  There is evidence, during VA treatment and examination and in the private clinician's assessment, that the Veteran has problems managing his anger and adapting to stressful situations, including his family living situation, workplace environments, and social settings.  Thus, the type and degree of the Veteran's symptoms rise to the level of such contemplated by the regulatory criteria warranting a 70 percent disability rating.  38 C.F.R. § 4.7.

The Veteran has been assigned a GAF score on three occasions during the appellate period.  During VA treatment in December 2006, he was assigned a GAF score of 45, during VA examination in February 2009, he was assigned a GAF score of 50-55, and during private assessment in December 2012, he was assigned a GAF score of 40-45.  As discussed above, the private clinician specifically disagreed with the GAF score provided at the February 2009 VA examination and, in essence, asserted that as the Veteran was fired three months prior to the examination for disruptive behavior, a GAF score that reflected the inability to keep a job is more appropriate.  As discussed above, under DSM-IV, a GAF score of 41-50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  

There is no evidence that the type and degree of the Veteran's symptoms rise to the level of such contemplated by the regulatory criteria warranting a 100 percent disability rating.  There is no evidence of total occupational or social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.  While the Veteran has on occasions demonstrated tremulous or slow speech, such has not been described as gross impairment of communication.  While the Veteran has reported some difficulty remembering to take his prescription medication, such has not been described as memory loss for names of close relatives, own occupation, or own name, or memory loss tantamount to the same.  While the Veteran has reported suicidal and homicidal thoughts on occasion, and reported concerns for his safety on one occasion, there is no evidence of persistent danger to self or others.  As discussed above, the Veteran has presented on all occasions of treatment and assessment with normal thought processes and content, without memory loss, disorientation, persistent delusions or hallucinations, inappropriate behavior, danger to self or others, of deficiencies in self-care; or any other PTSD symptoms of the type and degree contemplated by the rating criteria for a 100 percent disability rating.  Thus, a 100 percent disability rating is not warranted.

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.  Considering the applicable rating criteria, the Board finds that during the entire appellate period, the level of impairment presented by the Veteran's PTSD warrants a 70 percent disability rating, and no higher. 

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R.  § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability, productive of the psychiatric symptoms reported by the Veteran and his wife and recorded during VA treatment and examination and private treatment and assessment.  Such symptoms include:  continuous depressed mood; crying spells; sleep disturbances including intractable and chronic nightmares; decreased interest and withdrawal in social activities; difficulty concentrating; sadness; panic attacks; and irritability, manifestations that are specifically contemplated in the rating criteria.  The Veteran has not reported, and there is no medical evidence of symptoms outside of the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD and referral for consideration of an extraschedular rating is not warranted.

Further, the Board finds that the evidence as a whole, to specifically include the results of the VA examination, the opinion rendered by the private clinician, and the Veteran's lay statements, supports the Veteran's claim of entitlement to a TDIU, effective July 1, 2008.  Prior to July 1, 2008, there is no evidence that the Veteran was unemployable, as he reported working a number of jobs through June 2008.  While the Veteran reported on one occasion that he was working with his wife's former husband installing appliances, and while he noted during VA examination and private assessment that he sold items he made in his woodshop, there is no evidence of substantially gainful employment since he was fired from his job in June 2008.  His GAF scores, considering the private clinician's disagreement with the GAF score assigned during VA examination, indicate serious symptoms, including the inability to keep a job.  Further, his 70 percent disability rating, granted herein, indicates his difficulty adapting to a work-like setting; and significantly, both the VA examiner and private clinician cited the Veteran's anger issues and disruptive behavior, aspects or symptoms of his PTSD, as the reason for his unemployability. 

Therefore, giving the Veteran the benefit of the doubt, as is required by law, the Board concludes that his service-connected disabilities, to specifically include his PTSD, render him unable to obtain and maintain substantially gainful employment.  Therefore, entitlement to a TDIU is warranted, effective July 1, 2008.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

An initial disability rating of 70 percent, and no more, for PTSD, is granted, subject to the laws and regulations governing monetary awards.

A TDIU is granted, effective July 1, 2008, and no earlier  subject to the laws and regulations governing monetary awards.


REMAND

Although the Board regrets the additional delay, further development is needed prior to disposition of the claim of entitlement to service connection for bilateral hearing loss.

The Board, in its February 2012 remand, reported that the Veteran alleges that his current hearing loss is due to exposure to loud noise in the military, including experience as a cannoner working with the 155 Howitzer.  His service separation form, his DD-214, indicates that the Veteran served in the Field Artillery.  The Board thus conceded that the Veteran was exposed to in-service noise trauma. 

The Veteran was afforded a VA examination in June 2008.  The examiner reported that the Veteran suffered from noise exposure while in-service due mainly to his work with the 155 Howitzer.  Following separation from service the Veteran worked as a truck driver and was involved in truck management.  During his November 2011 Board hearing, the Veteran reported no recreational noise exposure after service. The examiner opined that it was less likely than not that the Veteran's hearing loss was related to service and reasoned that there was "absolutely no decline or permanent threshold shifts" from the time of the Veteran's entrance examination to the time of his separation examination.

However, the Board noted that the Veteran did experience a decline in his hearing based on his November 1968 entrance and August 1970 separation examination audiogram results.  Furthermore, even if a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service. Hensley v. Brown, 5 Vet. App. 155, 159- 160 (1993).  The Board noted that the Court's directives in Hensley were consistent with 38 C.F.R. § 3.303(d) (2012)  which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in-service. 

As there was evidence establishing noise exposure in service, a decrease in hearing acuity over the course of service, and the Veteran's credible report that his hearing acuity has progressively worsened since service, the Board requested that the June 2008 VA examiner review the claims file and offer an addendum opinion, taking into account Hensley.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").

In February 2012, the June 2008 VA examiner provided an addendum opinion.  He reported that he had reviewed the claims file.  He specifically noted the Board's instructions regarding Hensley, and offered his own opinion that what the Board perceived as a decline during service was normal hearing variance.  He reported, as he had done in June 2008, that the slight threshold shifts mid-service should ne considered temporary threshold shifts which would not represent chronic or permanent hearing loss.  He further stated that the fact that the Veteran did not have permanent or chronic hearing loss incurred while on active duty would be clearly substantiated by completely normal audiometric thresholds recorded at separation from service.  He opined that while the Veteran was subjected to in-service noise exposure, the audiometric data in the service treatment records provides clear and convincing evidence that the Veteran's hearing was not affected by his in-service noise exposure.  He concluded that the Veteran's decline in auditory function that occurred subsequent to separation from service would not be unrelated to military noise exposure but related to etiology that has occurred subsequent to military separation.

Unfortunately, the Board requires an additional addendum opinion.  There is no indication that the examiner considered the Veteran's credible lay report that his hearing acuity has progressively worsened since service.  See Dalton, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion); see also Barr, 21 Vet. App. 303, at 311.  On remand, the examiner should again provide an addendum opinion addressing the Veteran's lay statements.  Further, it appears that there is a typographical error in the addendum opinion.  While it appears, from a reading of the opinion in its entirety, that the examiner intended to offer a negative nexus opinion, it remains that he concluded that the Veteran's decline in auditory function that occurred subsequent to separation from service would not be unrelated to military noise exposure but related to etiology that has occurred subsequent to military separation.  On remand, the examiner should clarify if he intended to write that the Veteran's decline in auditory function that occurred subsequent to separation from service would be unrelated to military noise exposure but related to etiology that has occurred subsequent to military separation.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, including a copy of this REMAND and any additional evidence provided, to the VA examiner who conducted the June 2008 examination and who filed the February 2012 addendum opinion.  Request that he again opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral hearing loss was incurred in active service, considering his conceded military noise exposure, and specifically considering his credible lay statements that his hearing acuity has progressively worsened since service.  

If the VA examiner who conducted the June 2008 examination and who filed the February 2012 addendum opinion is not available to provide an opinion, make arrangements for the claims file to be reviewed by another examiner who should be requested to supply the requested opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.

The examiner is advised that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the appellant and his attorney should be furnished with a SSOC of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


